CENTRAL SECURITIES CORPORATION NOTICE OF ANNUAL MEETING OF STOCKHOLDERS March 18, 2015 NOTICE is hereby given that the Annual Meeting of Stockholders of Central Securities Corporation will be held at The University Club, One West 54th Street, 7th Floor, New York, New York on Wednesday, March 18, 2015 at 10:30 A.M., for the following purposes: 1. To elect a board of seven directors; 2. To act upon a proposal to ratify the selection of KPMG LLP as the independent registered public accounting firm for the Corporation for the ensuing year; 3. To consider and vote upon, if properly presented, a stockholder proposal recommending that the Board of Directors consider whether the Corporation be liquidated; 4. To act upon such other matters as may properly come before the meeting. The Board of Directors has fixed the close of business on January 23, 2015 as the record date for the determination of stockholders entitled to notice of and to vote at the meeting, and only stockholders of record on such date are entitled to vote on these matters at the meeting or any adjournment thereof. By order of the Board of Directors, MARLENE A. KRUMHOLZ Secretary New York, New York February 6, 2015 A proxy is enclosed with this Notice and Proxy Statement. Please complete, SIGN and promptly return your proxy in the enclosed envelope. This will assure a quorum and save further solicitation costs. PROXY STATEMENT February 6, 2015 CENTRAL SECURITIES CORPORATION NEW YORK, NEW YORK 10111 (Tel. No. 212-698-2020) This Proxy Statement and the enclosed proxy card are first being mailed to stockholders on or about February 6, 2015 in connection with the solicitation of proxies by the Board of Directors of Central Securities Corporation (the “Corporation” or “Central”) for use at the Annual Meeting of Stockholders of the Corporation to be held on March 18, 2015, or any adjournment thereof (the “Meeting”). Properly executed proxies received by the Corporation prior to the Meeting will be voted in accordance with the specific voting instructions indicated on the proxy. If no instructions are specified, the shares will be voted FOR the nominees for director, FOR Proposal 2 and AGAINST Proposal 3. Any proxy may be revoked at any time before it is exercised at the Meeting by the delivery of written notice to the Secretary of the Corporation, by executing and delivering a later-dated proxy or by appearing and voting in person by ballot at the Meeting. The record date for stockholders entitled to vote at the Meeting is the close of business on January 23, 2015. On that date, the Corporation had outstanding 24,778,553 shares of Common Stock. The holders of the Corporation’s Common Stock shall be entitled to one vote per share. The presence, in person or by proxy, of a majority of the issued and outstanding stock of the Corporation shall constitute a quorum for the transaction of business at the Meeting. VOTING PROCEDURES The election of directors (Proposal 1) requires the affirmative vote of a plurality of the shares of Common Stock present in person or represented by proxy at the Meeting and entitled to so vote.
